COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00199-CR


Jeffery Wayne Jones                       §   From Criminal District Court No. 1

                                          §   of Tarrant County (1039752D)

v.                                        §   October 17, 2013

                                          §   Opinion by Justice Dauphinot

The State of Texas                        §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Lee Ann Dauphinot